Citation Nr: 1754670	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to initial evaluations in excess of 10 percent prior to May 3, 2013, and in excess of 20 percent from that date, for myofascial pain dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted service connection for myofascial pain dysfunction and assigned a 10 percent evaluation.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in March 2014, at which time the Board remanded it for additional development.  A March 2015 rating decision increased the evaluation to 20 percent effective May 3, 2013.  The Board remanded the claim for additional development in June 2016.


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the current appeal, the Veteran, through his representative, requested that his claim for increased initial evaluations for myofascial pain dysfunction be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to initial evaluations in excess of 10 percent prior to May 3, 2013, and in excess of 20 percent from that date, for myofascial pain dysfunction have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In a written statement received in February 2017, the Veteran's representative wrote that the Veteran wishes to withdraw the claim for entitlement to initial evaluations in excess of 10 percent prior to May 3, 2013, and in excess of 20 percent from that date, for myofascial pain dysfunction.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to initial evaluations in excess of 10 percent prior to May 3, 2013, and in excess of 20 percent from that date, for myofascial pain dysfunction is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


